Citation Nr: 1145398	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-27 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to April 1971.  He passed away in February 1999; the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  The appellant timely appealed that issue.

This case was initially before the Board in July 2011, when it decided to procure a supplemental VA medical opinion in order to decide the case.  That medical opinion was obtained in November 2011, and the case has been returned to the Board at this time.  

While the requisite 60-day period following procurement of that opinion has not expired, this decision represents a full grant of benefits sought on appeal, as discussed below.  Thus, the Board finds that it is not prejudicial to the appellant to proceed with a decision on the merits at this time.


FINDINGS OF FACT

1.  The Veteran had active military service from September 1969 to April 1971, including service in the Republic of Vietnam from June 1970 to April 1971; he is therefore presumed to have been exposed to herbicides as a result of his military service.

2.  The Veteran's lung cancer is presumed to be service-connected.

3.  The Veteran died on February [redacted], 1999; his death certificate lists the cause of his death as a result of cardiopulmonary arrest due to or the consequence of metastatic liver cancer.

4.  The evidence of record is at least in equipoise regarding whether the Veteran's death was a result of metastatic lung cancer as opposed to metastatic liver cancer.

5.  By granting the benefit of the doubt to the appellant, the evidence of record demonstrates that the Veteran's presumptively service-connected lung cancer caused or substantially and materially contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, discussed below, as to the issue of service connection for cause of the Veteran's death, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal.

Background

The Veteran had service from September 1969 to April 1971.  His Form DD-214 indicated service in the Republic of Vietnam from June 1970 to April 1971.

The Veteran died on February [redacted], 1999 from end-stage cancers of the brain, lung and liver.  The death certificate lists the cause of death as cardiac pulmonary arrest as a result or consequence of "metastatic liver cancer."  At the time of the Veteran's death, he was not service connected for any disease or disorder.

A review of the private treatment records shows that in December 1998
the Veteran was found unconscious and was rushed to the hospital.  He was diagnosed with liver and brain cancer.  Several treatment records indicate that the liver cancer was the primary lesion that metastasized, causing the brain and lung cancer.  However, the January 1999 hospital treatment report, from the hospital that treated the Veteran as an inpatient until his death in February 1999, revealed that the liver, brain, and lung cancer were metastasized from colon cancer.

On appeal, the appellant has averred that the Veteran's death was caused by brain, liver, or lung cancer due to the Veteran's exposure to Agent Orange during military service.  In support of her assertions, she has submitted a November 2008 private doctor's letter (Dr. M.W.), which indicated that the Veteran had diagnoses of metastatic adenocarcinoma of the liver, brain, and lung at the time of his death.  The physician noted the Veteran's history of smoking and of exposure to Dioxin during service in the Republic of Vietnam.  Finally, he opined that it was possible that the Veteran had an increased risk of developing cancer as a result of his dioxin exposure and smoking history.  

The Board notes that the private treatment records appear to be contradictory and seem to demonstrate that the Veteran's lung cancer was the consequence of cancer that began elsewhere in the body and metastasized to the lungs.  Additionally, competing medical documents note that the Veteran's colon and liver cancer were the primary lesions from which the Veteran's cancer metastasized, eventually causing death.

Given the discrepancy in the record as to the exact cause of the Veteran's death, including which cancer was the primary cancer and which cancers were the metastasized cancers, in July 2011 the Board asked for a supplemental VA medical opinion to address these discrepancies and to render supplemental opinions as to each cancers relation to military service, including exposure to herbicides therein.   

That supplemental VA medical opinion was obtained in November 2011.  The Board quotes the pertinent sections of that medical opinion below:

      At the time of the [Veteran's] death he had either a primary adenocarcinoma of the lung with liver and brain metastases or a primary adenocarcinoma of the liver (hepatocellular cancer) with metastases to the lung and brain.  The cancer in his brain was metastatic from either his lung or liver; it is not cancer of brain origin.  He clearly did not have colon cancer.  The mention of adenocarcinoma of the colon is only in his chart because of an obvious error of sloppiness or fatigue in a discharge summary. . . .
      
      The [Veteran's] physicians [] were very careful not to clearly define the primary site of the cancer, because they were unsure of the primary site.  They classified his cancer as metastatic and aggressive and nothing more. . . .
      
      The [Veteran] had a fine needle aspirate of the cancerous lesion in his liver.  The cytopathology report of December 11, 1998 . . . classifies the lesion as an adenocarcinoma.  The cells were CEA positive, CK-20 negative and CK-7 negative.  Other diagnostic tests were not performed on the cancer cells.  There is no mention of cirrhosis of the liver; however, a fine needle aspirate for cytologic analysis would not supply enough liver tissue to allow any conclusions regarding the underlying liver status.  Primary liver cancers are usually CK-7 and CK-20 negative.  Primary lung cancers are usually CK-7 positive and CK-20 negative.  Primary colon cancers are usually CK-7 negative and CK-20 positive.  Thus, from this report one would favor adenocarcinoma of the liver as the primary disease.  However, the interpretation of negative results is always difficult because one does not know if the testing process properly worked or if the negative result was the result of procedural problems with the test.  In 2011 the [Veteran's] cancer cells would have been further studied in an attempt to obtain a positive test result supporting the diagnosis of liver cancer.  Thus if one uses the cytology report as the primary data, one would favor a liver primary.
      
      However, many features of his disease are not typical of hepatocellular cancer.  The [Veteran] did not have an elevated serum AFP level.  About 30% of patients with primary liver cancer do not have an elevated serum AFP level, thus the [Veteran's] normal AFP level speaks against a liver primary, but does not exclude one.  Most or nearly all liver cancers arise in a background of a cirrhotic liver, often cirrhosis secondary to prior hepatitis C or B infection.  The [Veteran] had a fine needle aspirate, not a true liver biopsy, thus the pathologist could not comment on the absence or presence of underlying cirrhosis.  The CAT scan reports make no mention of a cirrhotic appearance to his liver.  Also a cirrhotic liver would usually be accompanied by a large spleen due to portal hypertension.  The CAT scan reports make no mention of an enlarged spleen.
      
      The [Veteran's] physician appropriately obtained viral serologic results looking for evidence of prior viral infection.  The [Veteran] did not have evidence of prior hepatitis B or C infection by appropriate testing, thus one has to conclude he did not have prior hepatitis B or C infection.   The [Veteran] did [have] a positive hepatitis A antibody demonstrating that he had prior hepatitis A infection.  The first hepatitis A vaccine was produced in 1995 and not widely introduced into the population, thus I doubt his positive hepatitis A antibody was secondary to vaccination.  However, hepatitis A is most usually accompanied by a full recovery without residual cirrhosis.  Thus his positive hepatitis A serology was not a risk factor for developing hepatocellular cancer.  He also had a single iron level document, and it was normal.  This normal iron level speaks strongly against hemochromatosis as a possible predisposing condition to cirrhosis and eventual hepatic cancer.  He did have history of significant alcohol intake that he stopped 8-10 years prior to his cancer.  However, there is nothing to suggest alcoholic cirrhosis.  Thus the [Veteran] did not have any significant risk factors for developing a primary liver cancer.  
      
      While any aggressive cancer can do anything, it is quite unusual for a primary liver cancer to be present with symptomatic brain metastasis.  Lung metastases are also relatively uncommon, particularly with the absence of bone metastasis.  A single lung metastasis is also uncommon. When liver adenocarcinoma metastasizes to the lung, there are usually multiple lung metastases.  Thus, the clinical background and clinical course do not favor adenocarcinoma of the liver. . . .
      
      [The] discussion [for and against adenocarcinoma of the lung] is basically the reverse of the liver discussion.  Adenocarcinomas of the lung are usually CK-7 positive, but they can be CK-7 negative, particularly the very aggressive lung cancers.  We can only guess about the true significance of the [Veteran's] negative CK-7: a false negative; a primary lung cancer not expressing CK-7; or not a lung primary.  
      
      Ten percent of lung cancers present with brain metastasis as their initial symptom.  Liver is a common sit of metastatic disease for primary adenocarcinomas of the lung.  Often patients with lung cancer present with small primary cancers and large metastatic cancer loads.  Thus the [Veteran's] clinical presentation would be relatively typical for a poorly-differentiated adenocarcinoma of the lung.
      
      The [Veteran] had the most common risk factors for developing lung cancer.  He was a heavy smoker with evidence of emphysematous, obstructive lung disease on his CAT scan.  Smokers who develop obstructive lung disease, either emphysematous or bronchitic, are at an increased risk of developing lung cancer compared to smokers who do not develop obstructive lung disease.  Prior Dioxin exposure is also a risk factor. . . . My assessment is that he had primary lung cancer with metastases to the liver and brain. . . . 
      
      If the [Veteran] had [primary] lung cancer, his exposure to Agent Orange at least as likely as not contributed to the cancer's development.  Patients with exposure to two cancer predisposing risk factors, such as cigarette smoking and dioxin, are at much more than double the risk of developing a cancer than those with exposure to just one risk factor.  [Dr' M.W.'s] letter [] stating, "The [Veteran's] exposure to Dioxin in conjunction with his history of smoking could possibly have placed [him] at an increased risk of developing cancer," is an equivocal statement because Dr. [M.W.'s] uncertainty regarding the primary site of the cancer.
      
      If the [Veteran] did not have primary lung cancer, the lesion in his lung did not contribute to his death, particularly the cardiopulmonary arrest.  The lung lesion, as described in the CAT scans, was too small and too peripheral to contribute to the [Veteran's] death. . . .
      
      If the [Veteran] had a primary liver cancer at the time of his death, it is as likely as not that exposure to Agent Orange/Dioxin contributed to his death.  My review of the medical literature . . . does not support dioxin as a significant risk factor for development of primary liver cancer in humans, although it is a mild-moderate risk factor for hepatocellular cancer development in rodents.  If the [Veteran] had a primary liver cancer, the absence of evidence of prior hepatitis B or C infection or hemochromatosis increases the likelihood that Agent Orange contributed to his cancer.
      
      The mention of colon cancer in the January 1999 discharge summary is without merit.  The [Veteran] had [a] normal barium enema less than a month prior to his death and the cancer did not have the proper cytokeratin expression or clinical course of a colon cancer.  The mention of a colon cancer is an obvious error by someone dictating a discharge summary on a dead patient.  The January 1999 discharge report was dictated [in March 1999] by someone whose name appears in the chart only once.  It is more likely than not an error by a house-officer or hospitalist who did not know the [Veteran] well and who was catching-up on his dictations many weeks after [his] death. . . .
      
      The patient died with metastatic cancer in his brain.  The primary site of cancer was probably his lung or possibly his liver.  His brain metastases contributed to his death, but they were a consequence of his primary lung or liver cancer.  The discussions above detail[] the role of Agent Orange/dioxin in the development of the [Veteran's] lung or liver primary.
      
(Emphasis added).

Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and malignant, brain, spinal cord, or peripheral nerve tumors becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, respiratory cancers, including cancers of the lung, bronchus, larynx, or trachea, are disorders for which service connection may be granted on a presumptive basis for veterans exposed to Agent Orange during service.  See 38 C.F.R. § 3.309(e) (2011).

Based on the evidence of record, the Board finds that service connection for cause of the Veteran's death is warranted.  Initially, the Board finds that the Veteran had service in the Republic of Vietnam from June 1970 to April 1971; he is therefore presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).

Having established herbicide exposure, the focus turns to identifying the fatal cancer in this case, and whether that cancer is related to military service, including exposure to herbicides therein.  

The Board finds the competent and extensive supplemental VA opinion obtained in November 2011 to be the most highly probative evidence of record.  On the basis of that evidence, the Board finds that the Veteran's lung cancer was the primary cancer, and that such cancer metastasized to cause the Veteran's death.

The Board acknowledges that the death certificate notes that the Veteran died of cardiopulmonary arrest as a result of metastatic liver cancer.  However, the highly competent and probative evidence contained in the VA expert opinion noted that the Veteran's clinical presentation was not consistent with the normal clinical presentation of a patient with liver cancer.  The serological evidence, the lack of cirrhotic residuals, the lack of evidence of bone metastases, and lack of evidence of hemochromatosis noted by the VA doctor led him to believe that the Veteran's cancer was misdiagnosed as being a liver primary.  Rather, he opined that the primary cancer was in the lung and it metastasized to the liver and brain.  In support of that conclusion, he reasoned that lung cancer generally had small primary cancer lesions with larger metastatic cancer loads, as was presented in the Veteran's case.  The VA doctor also concluded that such a primary lung cancer would have contributed to the Veteran's death by causing the metastatic brain and liver cancers from which the Veteran ultimately died.  Finally, he opined that the Veteran's exposure to herbicides, particularly Agent Orange and dioxin, would have contributed to the Veteran developing cancer.  

Regardless of the confusion as to the Veteran's primary cancer, the VA doctor specifically concluded that in light of the evidence, the herbicide exposure was at least as likely as not a contributing factor to the Veteran's development of liver cancer, particularly given the lack of hepatitis B or C or hemochromatosis.  Such an opinion provides a direct link in this case between the Veteran's liver cancer-noted as the cause of death on the death certificate-and his exposure to herbicides in service.  

In short, the Board notes that cancer of the lung is a presumptive disease related to herbicide exposure, and that the primary cancer in this case appears to have been an aggressive metastatic lung cancer.  However, regardless of whether the actual primary cancer was in the liver or the lung, the clear evidence of record demonstrates that a contributing factor to the development of either cancer was the Veteran's exposure to herbicide exposure.  Thus, on this basis, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2011).  In reaching the above conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


